Citation Nr: 1707410	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  14-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 9, 2012, and in excess of 50 percent thereafter for cluster headaches/migraines.  

2.  Entitlement to an initial compensable rating prior to January 3, 2012, in excess of 10 percent from January 3, 2012, to October 26, 2015, and in excess of 30 percent thereafter for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for cluster headaches/migraines and assigned an initial 30 percent disability rating, effective January 3, 2012.  The RO also granted service connection for GERD and assigned an initial 10 percent disability rating, effective January 3, 2012.  

By a rating decision issued in January 2014, the RO found that there had been clear and unmistakable error in the July 2012 rating decision and awarded an earlier effective date of March 5, 2009 for the award of service connection for GERD and headaches.  While the RO awarded the 30 percent rating for cluster headaches/ migraines as of such date, the RO awarded a noncompensable evaluation for GERD, effective March 5, 2009.  In turn, the Veteran's GERD was rated as noncompensable prior to January 3, 2012, and as 10 percent disabling thereafter.  

The Veteran also initially appealed the issue of whether his overall combined disability rating of 60 percent was correct, which was addressed in the January 2014 statement of the case.  However, in his January 2014 substantive appeal, the Veteran indicated that he no longer wished to continue the appeal of this issue.  As such, this matter is no longer in appellate status. 

The Veteran testified at a Board hearing in Washington, D.C., before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing has been associated with the record.    

These issues were remanded by the Board in September 2015.  In a November 2015 rating decision, the RO granted an increase in the rating for GERD to 30 percent disabling, effective October 26, 2015, and an increase in the rating for cluster headaches/migraines to 50 percent disabling, effective October 26, 2015.  

In March 2016, the Board granted a rating of 50 percent for cluster headaches/ migraines as of April 9, 2012, but otherwise denied higher initial ratings for the disabilities on appeal.  Subsequently, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans' Claims (Court), which, pursuant to a Joint Motion for Partial Remand (JMPR) vacated the Board's decision to the extent the Veteran's claims were denied, and remanded the matter for further consideration.

In a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) denied a total disability rating based on individual unemployability (TDIU).  In August 2016, the Veteran entered a notice of disagreement as to such matter.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

The Board notes that, in connection with the Veteran's claim for a TDIU, the AOJ obtained additional evidence relevant to his headache disability and GERD, to include private treatment records and April 2016 VA examination reports.  While the AOJ considered such evidence in the July 2016 rating decision, which continued the current 50 percent and 30 percent ratings for the Veteran's headache disability and GERD, respectively, such evidence has not been considered by the AOJ with respect to the entirety of the appeal period and the Veteran has not waived such review.  However, as his claims are being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).    

As noted by the parties in the JMPR, the Veteran's headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides a 30 percent rating where there are "characteristic prostrating attacks occurring on an average once a month over the last several months," and a 50 percent rating where there are "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  

However, the term "prostrating," is not defined by the regulations and has not been defined by the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to Webster's New World Dictionary OF American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Furthermore, an extra-schedular disability rating may be assigned if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. 
§ 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In the JMPR, the Board was directed to specifically consider whether, in light of the Veteran's complaints of blurred vision, nausea, vomiting, and light and sound sensitivity associated with his headache disability, which are not specifically enumerated in Diagnostic Code 8100, referral for extra-schedular consideration is warranted.  Consequently, the Board finds that a remand is necessary in order to obtain an opinion as to whether such symptoms, which are more fully described below, while not specifically enumerated in Diagnostic Code 8100, are nevertheless considered therein in light of the criteria involving "characteristic prostrating attacks."   

Specifically, at the April 2009 VA examination, the Veteran reported having  migraines that occurred 3-4 times per week and manifested as a severe, sharp, and pounding pain occurring in both the temple areas.  He also indicated that such were associated with nausea, photophobia, and blurry vision, but not vomiting.  In an April 2013 VA treatment note, the Veteran reported daily headaches where he also experienced nausea and weakness, but no vomiting, chest pain, bowel or bladder incontinence, or difficulty walking.  During the January 2015 hearing, the Veteran testified that he gets nauseous because of his headaches and that his balance, awareness, and alertness are all effected.  

The Veteran underwent another VA examination in October 2015, at which time he reported that he experienced throbbing bilateral head pain on both sides of the head and behind the eyes, with occasional earaches.  He described an occasional aura with the headaches.  His symptoms included pulsating or throbbing head pain, pain on both sides of the head, and that pain worsened with physical activity.  He also reported nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  At a subsequent VA examination in April 2016, the examiner noted that the Veteran experienced nausea, sensitivity to light, and sensitivity to sound, but not vomiting, changes in vision, or sensory changes, associated with his headaches.

As previously discussed, in order to decide the Veteran's claim of entitlement to a higher initial rating for his headache disability, an opinion is needed to determine whether his symptoms of blurred vision, nausea, vomiting, and light and sound sensitivity, described above, are part of the prostrating attacks that he experiences as a result of such disability and, if not, the nature of the interference with employment, if any, caused by such symptoms and whether such result in frequent periods of hospitalization.

With regard to the Veteran's GERD, such is rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, which provides a 30 percent disability rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, and a 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.

In the JMPR, the parties noted that the October 2015 VA examiner observed that the Veteran experiences panic attacks and sleep disturbance associated with GERD, and found that a remand was necessary in order for the Board to consider whether referral for extra-schedular consideration in light of such symptoms is warranted.  However, the Board observes that the Veteran is in receipt of a separate 10 percent rating for PTSD, which may result in psychiatric symptoms of panic attacks and sleep disturbance, which are specifically considered in 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In this regard, in assigning the 10 percent rating for PTSD, which was granted in the August 2009 rating decision, it was noted that VA treatment records showed intermittent reports of difficult sleep treated with medication and a contemporaneous VA examination showed that the Veteran had trouble initiating sleep, had nightmares three times a week, and got about six hours of sleep a night.  There was no mention of panic attacks.

Additionally, during an April 2012 VA PTSD examination, the Veteran reported getting approximately 5 hours of sleep per night, but did not experience nightmares or intrusive thoughts.  Chronic sleep impairment was noted on examination.  However, the April 2012 VA examiner attributed his sleep disturbance to depressive mood disorder not otherwise specified, for which the Veteran is not service-connected.  The examiner further found that the Veteran experienced anxiety, but not panic attacks.

With regard to the Veteran's GERD, April 2009 and April 2012  VA examinations do not show complaints of sleep disturbance or panic attacks associated with such disability.  Similarly, the Veteran did not report such symptoms at his January 2015 Board hearing; however, in a January 2015 statement, his wife she witnessed the Veteran suffering "chest pains," which the Veteran told her "was acid reflux or GERD, which were so severe that he would vomit occasionally 2 to 3 times a week."  VA treatment records dated in April 2015 are negative for any complaints of sleep disturbance or panic attacks associated with the Veteran's GERD.  

Rather, panic attacks were first noted during the October 2015 esophageal conditions examination.  Specifically, the examiner stated that the Veteran "has panic attacks with reflux."  The examiner also noted that the Veteran has sleep disturbance caused by esophageal reflux 4 times or more per year and that each occurrence lasts an average of 10 days or more.  

At a subsequent April 2016 GERD examination, while specifically considered, sleep disturbance caused by esophageal reflux was not found, and there was no mention of panic attacks.

Therefore, in light of the conflicting evidence regarding the nature and etiology of the Veteran's claimed panic attacks and sleep disturbance, the Board finds that a remand is necessary in order to obtain an opinion as to whether such symptoms are part and parcel of his GERD, PTSD, or a separate disorder entirely.  Further, if they are determined to be part and parcel of his GERD, an opinion addressing the nature of the interference with employment, if any, caused by such symptoms and whether such result in frequent periods of hospitalization should also be obtained.

Further, the JMPR noted that the Veteran had been receiving medication at an Army base as a civilian while he was stationed in Korea between 2009 and 2012.  On remand, the Veteran should be asked to identify and, if necessary, to furnish an authorization to enable VA to obtain, any records from providers who treated him as a civilian on an Army base while he was stationed in Korea as well as any outstanding private medical treatment records.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records, if in existence, should be associated with the claims file.

After obtaining the foregoing opinions and records, the AOJ should review the record and, if the Veteran's symptoms associated with his headache disability and/or GERD are not contemplated by the rating criteria, and attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization are present, refer the respective claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 3.321.

Finally, as noted previously, in connection with the Veteran's claim for a TDIU, the AOJ obtained additional evidence relevant to his headache disability and GERD, to include private treatment records and April 2016 VA examination reports.  Therefore, in the readjudication of the Veteran's claims, the entirety of the evidence should be considered, to include the evidence received since the  November 2015 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to include medical providers from whom he received medication while stationed at an Army based as a civilian in Korea between 2009 and 2012.  After obtaining any necessary authorization from the Veteran, obtain all outstanding records.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above, provide the record, to include a copy of this remand, to an appropriate examiner for an opinion as whether the Veteran's blurred vision, nausea, vomiting, and light and sound sensitivity are part and parcel of his service-connected cluster headaches/migraines and, if so, whether such are included in "characteristic prostrating attacks."  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The record and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the record was reviewed.  The examiner should address the following inquiries:

(A) Offer an opinion as to whether the Veteran's blurred vision, nausea, vomiting, and light and sound sensitivity associated with his headache disability are included in "characteristic prostrating attacks."

(B) If the Veteran's blurred vision, nausea, vomiting, and light and sound sensitivity are not included in "characteristic prostrating attacks," describe the nature of the interference with employment, if any, caused by such symptoms and indicate whether such symptoms result in frequent periods of hospitalization.

In rendering the opinions, the examiner should consider the entirety of the record, to include the evidence previously discussed in this remand.  A rationale should be provided for any opinion offered.

3. After completing the above, provide the record, to include a copy of this remand, to an appropriate examiner for an opinion as whether the Veteran's panic attacks and sleep disturbance are part and parcel of his service-connected GERD.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The record and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the record was reviewed.  The examiner should address the following inquiries:

(A) Offer an opinion as to whether the Veteran's complaints of panic attacks and sleep disturbance are part and parcel of his GERD, PTSD, or any other diagnosed disorder.

(B)  If such are part and parcel of the Veteran's GERD, describe the nature of the interference with employment, if any, caused by such symptoms and indicate whether such symptoms result in frequent periods of hospitalization.

In rendering the opinions, the examiner should consider the entirety of the record, to include the evidence previously discussed in this remand.  A rationale should be provided for any opinion offered.

4. After obtaining the foregoing opinions and records, the AOJ should review the record and, if the Veteran's symptoms associated with his headache disability and/or GERD are not contemplated by the rating criteria, and attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization are present, refer the respective claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 3.321.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the November 2015 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

